Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the amended claims filed on 7/9/2021. The prior art of record has not taught either individually or in combination and together with all other claimed features “wherein the at least one computer processor is configured to write either scalar data or vector data to a single register file entry; and each half of the single register file entry has a free bit to identify when each respective half of the single register file entry is free and available to be allocated to receive data”, as claimed in claims 1 and 18-19.  
	The closest prior art of record broadly teaches a processor which includes  register file entries which can store a single vector operand or multiple scalar operands and a structure which stores a bit which indicates whether a whole register is allocated or not.  For example, Gschwind PGPUB No. 2009/0198966, teaches a vector scalar register file which can store different scalar values in two halves of register entries or store one vector value in register entries.  While, the reference Grisenthwaite, USPAT No.:  9,804,851 teaches a register control data structure which stores a allocated bit which indicates if a whole physical register is free or not.
.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183